COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-14-00232-CV


Rosalind Kelly and Rafael De Los            §    From the 158th District Court
Santos
                                            §    of Denton County (2014-05258-158)
v.
                                            §    January 14, 2016
Ocwen Loan Servicing, LLC, and
Mackie Wolf Zeintz & Mann, PC               §    Opinion by Justice Meier

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.

      It is further ordered that Appellants Rosalind Kelly and Rafael De Los

Santos shall pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Bill Meier
                                            Justice Bill Meier